Exhibit 10.1

ACTUANT CORPORATION

 

February 24, 2016

 

Randal Baker

 

Dear Randy,

 

Offer and Position

We are very pleased to extend an offer of employment to you for the position of
Chief Executive Officer of Actuant Corporation, a Wisconsin corporation (the
"Company"). The Board is also prepared to appoint you as a director of the
Company. This offer of employment is conditioned on your satisfactory completion
of certain requirements, as more fully explained in this letter. Your employment
is subject to the terms and conditions set forth in this letter.

Duties

In your capacity as Chief Executive Officer, you will perform duties and
responsibilities that are commensurate with your position, and such other duties
as may be assigned to you from time to time. You will report directly to the
Board of Directors of the Company (the "Board"). You agree to devote your full
business time, attention and best efforts to the performance of your duties and
to the furtherance of the Company's interests. Notwithstanding the foregoing,
nothing in this letter shall preclude you from devoting reasonable periods of
time to charitable and community activities and managing personal investment
assets.

Start Date

Subject to satisfaction of all of the conditions described in this letter, your
anticipated start date is March 1, 2016 ("Start Date").

Base Salary

In consideration of your services, you will be paid an initial base salary of
$850,000 per year, subject to review annually, payable in accordance with the
standard payroll practices of the Company and subject to all withholdings and
deductions as required by law.

Annual Bonus

You will have an opportunity to earn an annual cash bonus based on the
achievement of the same performance objectives for fiscal 2016 currently in
place for our executive team members. For Fiscal 2016, your annual target cash
bonus will be one times your base salary $850,000, ($425,000 on a pro rata
basis), of which $212,500 is guaranteed and will be paid in accordance with the
Company’s current practices. The Board will establish your target bonus and
performance objectives on an annual basis going forward.

Equity Grants (LTI)

On the first day of the open trading window in March 2016, you will be granted
stock options and restricted stock units with an aggregate value of $2,300,000,
50% of which shall be in the

 

 

form of stock options and 50% of which shall be in the form of restricted stock
units (the “Equity Award”). The options will have an exercise price equal to and
the restricted stock units will be priced based on, the closing market price of
the Company’s stock on the grant date. The Equity Award will be subject to the
terms and conditions of the Actuant Corporation 2009 Omnibus Incentive Plan, as
amended, and the specific award agreements. The Equity Award will vest as
follows: 50% on the three-year anniversary of the grant date and the remaining
50% on the five-year anniversary of the grant date.

For each full fiscal year of employment, you will be eligible to receive an
annual equity award determined by the Board in its discretion.

Signing Bonus

You will be entitled to participate in the Company’s Investment/Matching
Restricted Stock Grant Program for senior executives of the Company (the
“Program”). Under the Program the Company will grant one share of restricted
stock or one restricted stock unit (the “Matching Shares”) for every two shares
of Company common stock purchased by you during the open trading windows in
March 2016, June 2016 and October 2016.  The maximum value of the stock that may
be purchased and subject to the Program is limited to $2,000,000 (maximum value
of Matching Shares is $1,000,000). The Matching Shares will cliff vest on the
third anniversary of the grant date contingent on you continuing to hold the
purchased shares and remaining an employee with the Company; provided, however,
that the Matching Shares will fully vest in the event of (a) a termination of
your employment without cause; or (b) your death or total and permanent
disability. All grants will be made pursuant to the Actuant Corporation 2009
Omnibus Incentive Plan, as amended.

Benefits and Perquisites

You will be eligible to participate in the employee benefit plans and programs
generally available to the Company's senior executives, including group medical,
dental, vision and life insurance, and disability benefits, subject to the terms
and conditions of such plans and programs. You will be entitled to paid vacation
in accordance with the Company's policies in effect from time to time. You will
also be entitled to the fringe benefits and perquisites that are made available
to other similarly situated executives of the Company, each in accordance with
and subject to the eligibility and other provisions of such plans and programs.
The Company reserves the right to amend, modify or terminate any of its benefit
plans or programs at any time and for any reason.

Withholding

All forms of compensation paid to you as an employee of the Company shall be
less all applicable withholdings.

Stock Ownership Requirements

As Chief Executive Officer of the Company, you will be required to comply with
the Company's Stock Ownership Requirements applicable to executive officers,
which requires the Chief Executive Officer to maintain stock ownership equal in
value to at least five times base salary within three years of the Start Date.

At-will Employment

 

 

 

Your employment with the Company will be for no specific period of time. Rather,
your employment will be at-will, meaning that you or the Company may terminate
the employment relationship at any time, with or without cause, and with or
without notice and for any reason or no particular reason. Although your
compensation and benefits may change from time to time, the at-will nature of
your employment may only be changed by an express written agreement signed by an
authorized officer of the Company.

Clawback

Any amounts payable hereunder are subject to any policy (whether currently in
existence or later adopted) established by the Company providing for clawback or
recovery of amounts that were paid to you. The Company will make any
determination for clawback or recovery in its sole discretion and in accordance
with any applicable law or regulation.

Governing Law

This offer letter shall be governed by the laws of Wisconsin, without regard to
any state’s conflict of law principles.

Contingent Offer

This offer is contingent upon:

(a) Verification of your right to work in the United States, as demonstrated by
your completion of an I-9 form upon hire and your submission of acceptable
documentation (as noted on the I-9 form) verifying your identity and work
authorization within three days of your Start Date;

(b) Completion of your background check and drug screening with results
satisfactory to the Company; and

(c) Approval by the Board of your election as Chief Executive Officer and as a
director of the Company.

Representations

By accepting this offer, you represent that you are able to accept this job and
carry out the work that it would involve without breaching any legal
restrictions on your activities, such as non-competition, non-solicitation or
other work-related restrictions imposed by a current or former employer. You
also represent that you will inform the Company about any such restrictions and
provide the Company with as much information about them as possible, including
any agreements between you and your current or former employer describing such
restrictions on your activities. You further confirm that you will not remove or
take any documents or proprietary data or materials of any kind, electronic or
otherwise, with you from your current or former employer to the Company without
written authorization from your current or former employer, nor will you use or
disclose any such confidential information during the course and scope of your
employment with the Company. If you have any questions about the ownership of
particular documents or other information, you should discuss such questions
with your former employer before removing or copying the documents or
information.

 

 

 

If you have any questions about the above details, please call me. If the
foregoing is acceptable, please sign below and return this letter to me. This
offer is open for you to accept until 5:00 p.m. on Wednesday, February 24, 2016,
at which time it will be deemed to be withdrawn.

 

Yours sincerely,

 

ACTUANT CORPORATION

 

 

By:/s/ Robert C. Arzbaecher

 

Its: CEO

 

Acceptance of Offer

I have read, understood and accept all the terms of the offer of employment as
set forth in the foregoing letter. I have not relied on any agreements or
representations, express or implied, that are not set forth expressly in the
foregoing letter, and this letter supersedes all prior and contemporaneous
understandings, agreements, representations and warranties, both written and
oral, with respect to the subject matter of this letter.

RANDAL BAKER

Signed: /s/ Randal Baker

Date 2/24/16

